         Case 2:18-cv-04760-NIQA Document 11 Filed 12/14/18 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANDREW PERRONG                                               CIVIL ACTION
          Plaintiff-prose

               v.
                                     FILED                    NO. 18-4760

                                     DEC 14 2018
 MS INTERNATIONAL                 KATE BARKMAN, Clerk
 ENTERPRISES, et al.            By            pep, Clerk
          Defendants

                                           ORDER

       AND NOW, this 14th day of December 2018, upon consideration of Defendants' motion

for extension of time to respond to plaintiff's complaint, [ECF 1O], which Defendant has

represented that Plaintiff does not oppose, it is hereby ORDERED that the motion is GRANTED.

Defendant has until December 21, 2018 to respond to Plaintiffs complaint.

                                           BY THE COURT:
